Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.

Specification
The amended title of the invention is not descriptive either. A new title is required that is clearly indicative of the invention to which the claims are directed.

Response to Amendment
The amendment filed on 6/13/2022 has been entered and made of record. Claims 1, 6, 7, 10, and 13-15 are amended. Claim 5 is cancelled. Claim 16 is new. Claims 1-4 and 6-16 are pending.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13-15 have been considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 cites “ to detect the state of the user based on information associated with a projection of the user”. Applicant barely discloses some sensors on the chair of the user to detect the state of the user. Applicant doesn’t disclose “a projection of the user” in [0091] as applicant states. It is unclear to the definition of “the projection of the user”. For purpose of the examination, examiner interprets the claim language “a projection of the user” with using wearable sensors to detect any state of the user.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shibano (US 2006/0152680) in view of Kim et al. (US 10,291,900) and Jun (JP 2012-44407 listed in IDS).
As to Claim 1, Shibano teaches an image processing apparatus, comprising:
circuitry configured to: 
cause an effect image to be displayed on a curved display surface, the effect image represents a specific space on the curved display surface (Shibano discloses “The system comprises a curved screen offering a wide field of view, an image creation module which divides a single seamless image into a plurality of divided images which are intended to be projected on the curved screen” in [0021]; “The curved screen i is a spherical screen which is in the form of a concavity whose downside is cut in the horizontal direction” in [0060]; “The screen model creation module 110 produces a screen model 200 reflecting a 3-D shape of the curved screen based on the screen parameters (step S3)” in [0073]; “The view point setting module 130 allocates one of the divided images to a reference image and allocates each of the adjacent divided images to a peripheral image, and sets a view point Vat the projection point P of the reference image (step S5)” in [0075]; “if the view point of the image coincides with the projection point of the image, the shape of the image on the screen will not be distorted, even if the screen is a curved screen” in [0018]. Here, the reference image refers to a planar image 20b, while the peripheral image refers to effect image as shown in Fig 4A. The planar image 20b can be a flat shaped image without distortion, see also Fig 9.

    PNG
    media_image1.png
    417
    577
    media_image1.png
    Greyscale
).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shibano to present a reference image without any distortion on a curved surface by coinciding the viewpoint of image with the projection point of the image (Shibano, [0018]).
Shibano doesn’t teach a combination of first, second, and third sub-screen. The combination of Kim further teaches following limitation:
superimpose a planar image on the effect image to generate a superimposition image, wherein the effect image includes a first superimposition area, a second superimposition area, and a third superimposition area, the first superimposition area is in a center of the effect image, the second superimposition area is on left of the first superimposition area, and the third superimposition area is on right of the first superimposition area, the second superimposition area and the third superimposition area have a shape that extends in vertical and horizontal direction towards an end of the curved display surface, the effect image represents a specific space on the curved display surface and is displayed around the planar image, the planar image is based on an assumption that the planar image is to be displayed on a flat surface, and the displayed planar image is a flat shaped image (Shibano  discloses a multi-projection system in Fig 3. Kim further discloses a multi-projection system to project second/third image at left/right sub-screen corresponding the main screen in a theater mode, see also Fig 5 below. “Furthermore, even in a scene in which a background is displayed on all the multiple surfaces” in C9L4-5. Here, Kim’s background image refers to effect image, while sub-screen images and main screen image, refer to a plain image, are superimposed on the background image.

    PNG
    media_image2.png
    636
    784
    media_image2.png
    Greyscale

It is well-known that a synthesizing means to perform the superimposition process. For example,  Jun discloses “A synthesizing means which synthesizes this aforementioned image and the aforementioned background image so that this aforementioned image may be displayed on some regions on the aforementioned background image” in [0009]; supplying a background image to the video output part 26 according to a user’s instruction in [0033, 0118], see also Fig 2 below:

    PNG
    media_image3.png
    418
    727
    media_image3.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shibano with the teaching of Kim so as to project a plurality of images on both main screen and sub-screen to make audiences have 3D effects and immersive experiences in a multi-projection theater application (Kim, col 1L63-64. The motivation of combining  the teaching of Jun is to allow user to select a background image to generate a synthesized image (Jun, [0031]).

As to Claim 2, Shibano in view of Kim and Jun teaches the image processing apparatus according to claim 1, wherein the circuitry is further configured to:
cause a first projector to project the planar image on a screen having a curved projection surface as the curved display surface, wherein the curved projection surface is the curved display surface; and cause a second projector to project the effect image on the screen (Shibano discloses a multi-projection system to project a background image in Fig 2. Kim further discloses superimpose a planar image on main screen and sub-screen in Fig 5. Jun, Fig 2).

As to Claim 3, Shibano in view of Kim and Jun teaches the image processing apparatus according to claim 2, wherein the screen is a dome-shaped screen (Shibano discloses “the curved screen is a spherical screen, a dome screen, or a combined screen composed of a flat surface and a curved surface” in [0022].)

As to Claim 4, Shibano in view of Kim and Jun teaches the image processing apparatus according to claim 1, wherein the circuitry is further configured to cause a curved display screen to display the planar image and the effect image (Shibano discloses a background image (effect image) on a curved display in Fig 3-4. Kim further teaches superimposing a plan image on main screen and sub-screen in Fig 5.).

As to Claim 6, Shibano in view of Kim and Jun teaches the image processing apparatus according to claim 1, wherein the effect image is selected from a plurality of effect images, and each of the plurality of effect images has a respective superimposition area associated with the superimposition of the planar image on the effect image at a different position (Shibano, Fig 3-4.  Kim, Fig 5).

As to Claim 10, Shibano in view of Kim and Jun teaches the image processing apparatus according to claim 1, wherein the circuitry is further configured to cause the effect image, with a reduced signal level, to be displayed after display of the planar image (Jun discloses “during reproduction of this image, the luminance of the whole background image shall be adjusted so that the luminance of a background image may become low rather than the time of the reproduction stop of this image” in [0080].)

As to Claim 11, Shibano in view of Kim and Jun teaches the image processing apparatus according to claim 1, wherein the circuitry is further configured to cause the effect image, with a varied signal level, to be displayed, and  the varied signal level is based on a position of each area of a plurality of areas on the curved display surface (Jun discloses “the illumination part 123 illuminates darkly gradually according to control of the lighting control part 122” in [0148]. It is well-known that the level of luminance is variable based on the distances between lighting source and the illuminated area.)

Claim 13 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.
Claim 14 recites similar limitations as claim 1 but in a program form. Therefore, the same rationale used for claim 1 is applied.
Claim 15 recites similar limitations as claim 1 but in a system form. Therefore, the same rationale used for claim 1 is applied.

Claims 7-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shibano in view of Kim, Jun and DeLuca et al. (US 2018/0325441).
As to Claim 7, Shibano in view of Kim and Jun teaches the image processing apparatus according to claim 1. The combination of DeLuca further teaches:
detect a state of a user in front of the curved display surface, and switch a display content of the effect image based on the state of the user without changing a position of the planar image (Shibano teaches a curved display in Fig 3-4. DeLuca discloses a cognitive state of the user is detected by one or more sensors, cameras or any of various combinations thereof in [0014]; change background from a first color to a second color in response to the detected cognitive state of the user in [0026].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shibano, Kim and Jun with the teaching of DeLuca so as to change a background in response to the detected state of the user (DeLuca, [0026]).

As to Claim 8, Shibano in view of Kim, Jun and DeLuca teaches the image processing apparatus according to claim 7, wherein the circuitry is further configured to detect the state of the user based on information associated with a sensor, and the sensor is in an equipment associated with the user (DeLuca discloses “A cognitive state of the user is detected at block 103. This step is performed using one or more sensors, or one or more cameras, or any of various combinations thereof, that are operatively coupled to a computer” in [0014]; “By way of further preview and example only, one or more such systems can be associated along with one or more additional devices, such as a wearable device, smartphone, or laptop computer that are being used concurrently” in [0017].)

As to Claim 9, Shibano in view of Kim, Jun and DeLuca teaches the image processing apparatus according to claim 7, wherein the circuitry is further configured to detect the state of the user based on analysis of a photographic image that includes the user in a photographing range (DeLuca discloses “Image analysis software is then applied to the gathered image or images of the user to determine an emotional or cognitive state for the user” in [0037].)

As to Claim 16, Shibano in view of Kim, Jun and DeLuca teaches the image processing apparatus according to claim 7, wherein the circuitry is further configured to detect the state of the user based on information associated with a projection of the user (DeLuca discloses “A cognitive state of the user is detected at block 103. This step is performed using one or more sensors, or one or more cameras, or any of various combinations thereof, that are operatively coupled to a computer. For purposes of illustration only, the cognitive state may include an emotional or psychological state comprising any of fatigue, frustration, anger, distraction, impatience, happiness, sadness, or surprise” in [0014]; see also Fig 18. Jun discloses “The wearing primary detecting element 121 consists of sensors etc., detects wearing to the user of the image processing system 91, and supplies the detection result to the lighting control part 122” in [0142]; user may wear HMD in Fig 7. Official notice has been taken of the fact that “many sensors can be integrated in HMD device to detect viewpoint (position and orientation”, which is well-known in the art (see MPEP 2144.03).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shibano, Kim, Jun and DeLuca with the well-known sensors integrated in HMD device to detect position, orientation or other information of the user.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shibano in view of Kim, Jun and Zakhor et al. (US 2009/0110267).
As to Claim 12, Shibano in view of Kim, Jun and teaches the image processing apparatus according to claim 1. The combination of Zakhor further teaches wherein the effect image includes an image in which a vanishing point is at a specific position (Jun  discloses “A synthesizing means which synthesizes this aforementioned image and the aforementioned background image so that this aforementioned image may be displayed on some regions on the aforementioned background image” in [0009]. Here, the background image can be any captured image, for example a scene, while a vanishing point can be detected from the detected building or road within the captured image. For example, Zakhor discloses “A vanishing point may be a set of parallel lines in the 3D space which appear to intersect at a common point in the aerial image” in [0026].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shibano, Kim and Jun with the teaching of Jun and Zakhor so as to allow user to select a background image to generate a synthesized image (Jun, [0031]) and set a vanishing point in the captured image (Zakhor, [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612